      Case 2:20-cv-00102-SAB     ECF No. 21     filed 12/01/20   PageID.272 Page 1 of 2



 1
 2
                                                                                FILED IN THE

 3
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



 4                                                                    Dec 01, 2020
 5                                                                         SEAN F. MCAVOY, CLERK



 6                         UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 ROBERT THOMPSON and JANELLE
10 THOMPSON, a married couple,                      No. 2:20-CV-00102-SAB
11                Plaintiffs,
12                v.                                ORDER DISMISSING CASE
13 UNITED STATES BAKERY, INC., d/b/a
14 FRANZ FAMILY BAKERIES, an
15 Oregon Corporation; and
16 OCCUPATIONAL HEALTH
17 SOLUTIONS, INC., a Washington
18 Corporation,
19                Defendants.
20
21        Before the Court is the parties’ Stipulation to Dismiss with Prejudice, ECF
22 No. 20. The parties stipulate and request the Court dismiss this matter with
23 prejudice, and without costs or attorney fees to any party. Pursuant to Fed. R. Civ.
24 P. 41(a)(1)(A)(ii) and the joint wishes of the parties, the Court finds good cause to
25 accept the stipulation and enter it into the record.
26        Accordingly, IT IS HEREBY ORDERED:
27        1. The parties’ Stipulation to Dismiss with Prejudice, ECF No. 20, is
28 GRANTED.

     ORDER DISMISSING CASE * 1
      Case 2:20-cv-00102-SAB    ECF No. 21    filed 12/01/20   PageID.273 Page 2 of 2



1        2. This matter is DISMISSED with prejudice and without costs or attorney
2 fees to any party.
3        3. Any pending motions are dismissed as moot.
4        4. The trial date and any remaining pretrial deadlines are stricken
5        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
6 this Order, to provide copies to counsel, and close this file.
7        DATED this 1st day of December 2020.
8
9
10
11
12                                                    Stanley A. Bastian
13                                            Chief United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE * 2
